DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is response to the amendment filed on September 14, 2021. Claims 1, 4, 8-10 and 12-14 have been amended. Accordingly, claims 1-14 are currently pending.

Claim Objections
3.	The following claims are objected to because of the following informalities: 
	in claim 1 “the form” (line 9) should be replaced with “a form”; and
in claim 12 “the form” (line 6) should be replaced with “a form”.
Appropriate correction is required.

Response to Remarks/Arguments
4.       Regarding the 112(f) claim interpretation, Applicant states in the remarks that Applicant does not intend to have the particular claim limitations identified by the Examiner to be interpreted under 112(f). It is noted, however, since Applicant fails to recite/show sufficient structure in the claims (e.g., claim 1: a simple logic circuit), 112(f) claim interpretation is still applicable.

	With respect to 112(b) rejections, the rejections have been withdrawn due to proper amendments and/or persuasive arguments.
	Applicant’s arguments, see pages 8-10, filed on 09/14/21, with respect to the 103 claim rejections have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of new references.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the a simple logic unit, a functional unit, a power over Ethernet system and a control device.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
7.	The following is a quotation of 35 U.S.C. 101 that forms the basis for all patent non-eligibility rejection(s) set forth in this Office Action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
In regard to the non-statutory subject matter, the claimed invention is directed to a computer program comprises program code means for causing a simple logic unit to carry out the method, construed and considered to include embodiments covering software per se (note  The claimed invention being directed to an embodiment covering only software is considered non-statutory subject matter. See MPEP 2106.03.


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
I. 	Determining the scope and contents of the prior art. 
II. 	Ascertaining the differences between the prior art and the claims at issue. 
III. 	Resolving the level of ordinary skill in the pertinent art. 
IV. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

9.	Claims 1, 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stanford (US 2007/0110360 A1) and in view of Huang (US 2015/0355701 A1).

Regarding claims 1 (device), 8 (system), 12 (method) & 14 (code), Stanford teaches a data receiving device for a power over Ethernet system (Figures 1-2 & Paragraph 2: Power over Ethernet), the data receiving device comprising: a port for receiving power and data transmitted to the data receiving device via an Ethernet connection (Figure 2: “PSE System Controller”, “Power Supply”, “2-Way Communication” & Paragraph 37: power from the PSE to PDs is provided over the physical layer of the Ethernet network and data exchange between the PSE and the PDs to support the dynamic power allocation mechanism is carried out over the link layer of the Ethernet network), and a simple logic unit configured to decode the data encoded using a characteristic of one or more data packets received at the port (Figure 2: “PD1” & Paragraph 38: LLDP messages are transmitted in one LAN packet, the received messages are stored in MIB), wherein the data is encoded in the form of a command for controlling the data receiving device (Figure 2: “PSE System Controller”, “PD1” & Paragraph 38: LLDP is employed to support the dynamic power allocation mechanism). Although Stanford teaches the data, Stanford does not explicitly disclose wherein the characteristic used to encode the data comprises data packet length, data packet duration, number of data packets in a predetermined time interval, and/or sequence of data packets. In a related Figures 1, 3A & Paragraph 38: LLDP includes a HD with a length of 16 bits and an IS with a length of 12 octets). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Stanford’s data to include a length as in Huang. One of ordinary skill in the art would be motivated to do so to flexibly adjust the powers provided to the PDs, Paragraph 21.

Regarding claim 3, The combination of Stanford and Huang teaches the data receiving device according to claim 1. In addition, Stanford discloses wherein the simple logic unit comprises a logic gate, a switch, a comparator, a timer, and/or a counter (Paragraph 24: PD switches).

Regarding claim 4, Stanford further discloses wherein the data comprises control data comprising the command for controlling the data receiving device (Figure 2: “PSE System Controller”).  

Regarding claim 5, Stanford also discloses a functional unit configured for performing a function based on the decoded control data device (Figure 2: “Power Usage”).  

Regarding claim 6, Stanford also discloses wherein the data receiving device comprises an energy storage (Figure 2: “Power Usage” & Paragraph 51: PD table stores current consumption amount).  

Regarding claim 7, Stanford also discloses wherein the data receiving device is a lighting device, a user interface device, a sensor device, a magnet device, an actuator device, a fan device, a heating device, or a cooling device (Figure 2: “PD Electronics”).  

Regarding claim 9, Stanford also discloses wherein the control device is configured to encode data in the characteristic of one or more data packets (Figure 2: “PSE System Controller” & Paragraph 38: LLDP messages are transmitted in one LAN packet).

Regarding claim 10, Stanford also discloses comprising two or more data receiving devices, wherein the control device is configured to control transmission of the data packets to each of the data receiving devices (Figure 2: “PSE System Controller”, “PD1” & “PD2”).  

Regarding claim 11, Stanford also discloses wherein the control device is configured to measure a power consumption of the data receiving devices of the system and wherein the control device is configured to control the transmission of the data packets to each of the data receiving devices based on the measured power consumption of each of the data receiving devices (Figure 2: “Power Usage”, “PSE System Controller”, “PD1” & “PD2”).  

Regarding claim 13, Stanford also discloses receiving the data encoded in a characteristic of one or more data packets, decoding the encoded data, and performing a function based on the decoded data (Figure 2: “PD1” & “Power Usage”).

2 is rejected under 35 U.S.C. 103 as being unpatentable over Stanford, in view of Huang and in further view of Sethi (US 2015/0127957 A1).

Regarding claim 2, Although the combination of Stanford and Huang teaches the data receiving device according to claim 1, the combination does not explicitly disclose wherein the data is encoded in a pulse-density modulation. In a related field of endeavor Sethi discloses wherein the data is encoded in a pulse-density modulation (Figure 2 “PD-PSE” & Paragraph 47: PWM). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the combination’s PSE/PD to include PDM/PWM as in Sethi. One of ordinary skill in the art would be motivated to do so to control the power, Paragraph 7.

Conclusion
11.	Applicant's Amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this Final Action.

12.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633